DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 8/05/2022.
Claims 8, 20, and 21 have been amended and are hereby entered.
Claims 25-27 have been added.
Claims 8, 10, 12, 14, 16, 18, and 20-27 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
The ADS filed on 4/02/2018 claims 371 benefit of PCT/JP2016/079287 (filed 10/03/2016) and foreign priority to JP 2015208601 (filed 10/23/2015).  As JP 2015208601 supports all claims as presently drafted, all claims are given an effective filling date of 10/23/2015.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
Applicant asserts support for new Claim 25 in Paragraphs 0028, 0030, and 0042-0043 of the specification, particularly in the following language of Paragraph 30:  “the object-attached tag 20 is a tag that can be used in communication based on an ultra wide band (UWB) scheme.  Therefore, the management system 100 can also automatically acquire location information of the object-attached tag on the basis of the two-point positioning scheme.”  While the language presented in Claim 25 is slightly different from that presented in the Interview of 8/01/2022, Examiner disagrees for substantially the same reasons.  Specifically, Paragraphs 0028 and 0030 briefly describe the above-quoted “two-point positioning scheme,” wherein two positionally-fixed communication units use a call-and-response pulse signal inquiry to determine a relative distance from each of said two communication units to both the operator’s tag and the object-attached tag, and supposedly determine the positions of each of the operator’s tag and the object-attached tag based thereon.  This disclosure explicitly and exclusively describes doing so via exactly two of these positionally-fixed communication units; no more, and no less.  The language presented in the Interview of 8/01/2022 claimed doing so with “at least one radio communicator,” thereby encompassing instances where one radio communicator is used, and where more than two radio communicators are used, neither of which is supported by the original disclosure.  While the present language amends the number of radio communicators used to “at least two radio communicators,” and thereby removes embodiments using a single radio communicator from the claim scope, the claim language still includes instances where three or more radio communicators are used (ie: triangulation), which remains unsupported by the original disclosure.  
Applicant further states that “it is common technical knowledge that coordinates can be obtained by a two-point positioning scheme (e.g., UWB positioning).”  Examiner takes this as an attempt to refute the potential 112(a) enablement issues brought up by Examiner in the Interview of 8/01/2022.  Particularly Examiner noted that, should the claim language then-presented be amended to what is supported by the original disclosure (ie: acquiring locations of the object-attached radio tags in the manner described above using exactly and only two communication units), this would also be problematic under 112(a), though via the enablement standard rather than the new matter standard, as the determination of a single, exact location of a radio-attached tag by exactly two communication units would not be possible in the manner described except in extremely specific positional arrangements rather than any and all situations claimed.  Specifically, using the described call-and-response techniques to determine a distance from each of two radio communicators and comparing those distances to try to identify a definitive location of an object would only result in  a singular, definitive location if the tag existed precisely along a straight line between the radio communicators (something which Examiner notes, according to the exemplary embodiment of at least 0015 and Fig. 1 where the radio communicators are mounted on or “in the vicinity of a ceiling,” would never be the case).  Instead, the intersection of spheres around the radio communicators, using the respective determined distance from each as respective radii, would nearly always result in a variety of points forming a circle or ovoid, with the tag potentially existing at any such point and the system being unable to narrow the location of the tag to a single, definitive location.  As such, this disclosure would not enable the acquiring of a definitive location in the manner claimed based on the described “two-point positioning scheme.”  
While this 112(a) enablement issue is not triggered based on the present claim language of “at least two radio communicators” (incorporating triangulation, which would be able to definitively determine a location of a tag), should Applicant amend the language of Claim 25 in the future to avoid the present 112(a) new matter rejection (e.g., "the at least one radio communicator consists of two radio communicators"), this may result in a 112(a) enablement rejection.  Examiner notes that Applicant’s above-quoted statement that “it is common technical knowledge that coordinates can be obtained by a two-point positioning scheme” amounts to an unsupported conclusory statement and an improper argument, having no evidentiary value to overcome this issue should it be triggered by future amendment.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant’s arguments are based on newly claimed limitations, and as such need not be addressed here.  See updated 103 rejections for more information.  
Claim Objections
Claim 26 is objected to because of the following informality:  “wherein the at least one radio communicator is configured to communicate the operator's radio communication tag…” should read “wherein the at least one radio communicator is configured to communicate with the operator's radio communication tag…”  Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 contains the following language:  “the at least two radio communicators are configured to:  communicate with the object-attached radio communication tags respectively attached to each of the plurality of objects and automatically acquire position coordinates of each of the object-attached radio communication tags as the object location information on the basis of a first time span for each of the object-attached radio communication tags to receive pulse signals transmitted from the at least two radio communicators and return the pulse signals to the at least two radio communicators, and communicate with the operator's radio communication tag attached to the operator and automatically acquire position coordinates of the operator's radio communication tag as the operator location information on the basis of a second time span for the operator's radio communication tag to receive pulse signals transmitted from the at least two radio communicators and return the pulse signals to the at least two radio communicators.”  The original disclosure lacks proper support for these limitations as presently claimed, and as such these limitations constitute new matter.  Specifically, the acquiring of location information for the object-attached tags and the operator’s radio communication tag is discussed in Paragraphs 0028 and 0030, which disclose such location acquisition as being performed “on the basis of time for allowing the operator's tag 10 to receive pulse signals transmitted from each of two fixed communication units 50 and return them to each fixed communication unit 50. In this manner, the management system 100 can automatically acquire location information of the operator's tag 10 on the basis of a two-point positioning scheme” (Examiner’s emphasis).  This disclosure requires exactly two radio communicators to be used in performing this location acquisition.  As the present claim language describes the use of “at least two radio communicators” performing this functionality, the scope of the claims exceeds the support provided in the original disclosure.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher et al (PGPub 20070282482) (hereafter, “Beucher”) in view of Lauka et al (US 9,305,283) (hereafter, “Lauka”), PGPub 20080143532 (Murrah et al), Reynolds et al (PGPub 20140209676) (hereafter, “Reynolds”), and Teller (PGPub 20080094211) (hereafter, “Teller”).
Regarding Claims 8, 20, and 21, Beucher discloses the following limitations:
a scanner configured to acquire first coded information contained in a recognition code attached to a target object out of a plurality of objects, a recognition code being attached to each of the plurality of objects (¶ 0031-0034, 0081; locator receivers 19 corresponds to the transceiver, active location tag collocated with worker corresponds to the operator's radio communication tag, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag);
at least one radio communicator configured to communicate with object-attached radio communication tags respectively attached to each of the plurality of objects and automatically acquire object location information of each of object-attached radio communication tags (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag); and 
at least one radio communication unit configured to communicate with an operator's radio communication tag attached to an operator and automatically acquire operator location information of the operator's radio communication tag (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, active location tag collocated with worker corresponds to the operator's radio communication tag).  
Beucher does not explicitly disclose but Lauka does disclose the following limitations:
A non-transitory computer-readable medium storing a program executable by a computer of a warehousing and shipping management system (Column 13, lines 18-43); and 
store the association information in a memory (Column 15, lines 45-58; Associating the identified barcode and the identified RFID number may include storing the RFID number and the barcode in a database).  
Beucher and Lauka do not explicitly disclose but Murrah does disclose at least one processor configured to specify second coded information corresponding to an object-attached radio communication tag attached to the target object, on the basis of the object location information of the object-attached radio communication tags and the operator location information of the operator's radio communication tag (Abstract; ¶ 0011-0012, 0032, 0077; Fig. 14; tag-related data may be generated based on a proximity of person with an RFID tag to an item with another RFID tag).  Beucher, Lauka, and Murrah do not explicitly disclose but Reynolds does disclose doing so when the first coded information for the target object is acquired by the scanner (¶ 0070, 0101; association(s) performed upon scanning of asset tag(s)).
Beucher, Lauka, Murrah, and Reynolds do not explicitly disclose but Teller does disclose (1) comparing the object location information of each of the object-attached radio communication tags acquired by the at least one radio communicator and the operator location information of the operator's radio communication tag acquired by the at least one radio communicator (Abstract; ¶ 0022, 0032, 0056, 0058; Fig. 1; sensor device attached to a container communicates with base station; transponders worn by operators also communicate with base station; system may track the location of an employee or items as they are moved from one place to another through a peppered network of stationary ID requesters; system may identify the nearest or proximate employee to a dispensing apparatus/container, i.e. bottle, handle or spigot, or other inventory item).
Beucher does not explicitly disclose but Lauka does disclose (2) associating the second coded information corresponding to an object-attached radio communication tag with the first coded information acquired by the scanner (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  Beucher additionally discloses the second coded information corresponding to an object-attached radio communication tag located near to a location of the operator's radio communication tag with the first coded information acquired by the scanner, when the first coded information for the target object is acquired by the scanner (¶ 0031-0034, 0081-0082).  Beucher, Lauka, Murrah, and Reynolds do not explicitly disclose but Teller does disclose wherein the object-attached radio communication tag is located nearest to a location of the operator’s radio communication tag (Abstract; ¶ 0022, 0032, 0056, 0058; Fig. 1; sensor device attached to a container communicates with base station; transponders worn by operators also communicate with base station; system may track the location of an employee or items as they are moved from one place to another through a peppered network of stationary ID requesters; system may identify the nearest or proximate employee to a dispensing apparatus/container, i.e. bottle, handle or spigot, or other inventory item).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka – namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13).  Moreover, this is merely a combination of old elements. In the combination, no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag location analysis techniques of Murrah with the warehouse managing system of Beucher and Lauka because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Murrah are applicable to the base device (Beucher and Lauka), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the association timing of Reynolds with the warehouse managing system of Beucher, Lauka, and Murrah because Reynolds teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0021-0022, the invention of Reynolds is disclosed for use in a warehouse managing system such as that of Beucher, Lauka, and Murrah.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the proximity tag identification techniques of Teller with the warehouse managing system of Beucher, Lauka, Murrah, and Reynolds because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Teller are applicable to the base device (Beucher, Lauka, Murrah, and Reynolds), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claims 8 and 9.  Beucher further teaches wherein the at least one processor is configured to determine a work status using the object location information of ead1 of the object-attached radio communication tags and the operator location information of Hie operator's radio communication tag. (¶ 0050-0052, 0055).  The motivation to combine remains the same as for Claim 8.
Regarding Claim 22, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher further teaches wherein the at least one radio communicator acquires the object location information of each of the object-attached radio communication tags on the basis of communication with the object- attached radio communication tags and the operator location information of the operator's radio communication tag on the basis of communication with the operator's radio communication tag (¶ 0031-0034).  The motivation to combine remains the same as for Claim 8.
Regarding Claim 25, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beaucher additionally discloses:
wherein the at least one radio communicator comprises at least two radio communicators (¶ 0031, 0048-0049, 0053-0054; Fig.4; one or more locator receivers);
the at least two radio communicators are configured to:  communicate with the object-attached radio communication tags respectively attached to each of the plurality of objects and automatically acquire position coordinates of each of the object-attached radio communication tags as the object location information on the basis of a first time span for each of the object-attached radio communication tags to receive pulse signals transmitted from the at least two radio communicators and return the pulse signals to the at least two radio communicators (Abstract; ¶ 0009, 0030, 0054, 0068-0071, 0081; Figs. 11-12; passive identification tag located with an asset; transmitter excites passive tag and receiver receives identifying information from passive tag; multiple determinations of range may be made from this configuration by making different comparisons between E field and H field amplitude and phase; typically, multiple receivers are positioned to allow triangulation based on multiple range measurements, i.e., to each location receiver from the active location tag; microprocessor compares baseband signals to timing signals from clock to measure phase differences between the baseband signals, such as the E field and H field magnitudes and phases measured by the receiver); and 
communicate with the operator's radio communication tag attached to the operator and automatically acquire position coordinates of the operator's radio communication tag as the operator location information on the basis of a second time span for the operator's radio communication tag to receive pulse signals transmitted from the at least two radio communicators and return the pulse signals to the at least two radio communicators (Abstract; ¶ 0009, 0030, 0054, 0068-0071, 0074, 0076; Fig. 10; active location device located with the mover; active location device generates signals which may be detected by one or more locator receivers to determine the location coordinates of the active location tag; multiple determinations of range may be made from this configuration by making different comparisons between E field and H field amplitude and phase; typically, multiple receivers are positioned to allow triangulation based on multiple range measurements, i.e., to each location receiver from the active location tag; microprocessor compares baseband signals to timing signals from clock to measure phase differences between the baseband signals, such as the E field and H field magnitudes and phases measured by the receiver).
Beucher and Lauka do not explicitly disclose but Murrah does disclose the at least one processor is configured to specify the second coded information corresponding to the object-attached radio communication tag attached to the target object, on the basis of the position coordinates of the object-attached radio communication tags and the position coordinates of the operator's radio communication tag (Abstract; ¶ 0011-0012, 0032, 0077; Fig. 14; tag-related data may be generated based on a proximity of person with an RFID tag to an item with another RFID tag).  Beucher, Lauka, and Murrah do not explicitly disclose but Reynolds does disclose doing so when the first coded information for the target object is acquired by the scanner (¶ 0070, 0101; association(s) performed upon scanning of asset tag(s)).  Beucher additionally discloses wherein the position coordinates are acquired based on the first time span and the second time span (Abstract; ¶ 0009, 0054, 0068-0071, 0074, 0076, 0081; active location device located with the mover and passive identification tag located with an asset; multiple determinations of range may be made from this configuration by making different comparisons between E field and H field amplitude and phase; typically, multiple receivers are positioned to allow triangulation based on multiple range measurements, i.e., to each location receiver from the active location tag; microprocessor compares baseband signals to timing signals from clock to measure phase differences between the baseband signals, such as the E field and H field magnitudes and phases measured by the receiver).  
The rationale to combine remains the same as for Claim 8.  
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, and Araki (JP 2007254040, citations based on the translation provided with the Office Action dated 1/27/2020) (hereafter, “Araki”).  
Regarding Claim 10, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher further teaches the warehousing and shipping management system further comprises a transmitter, the object-attached radio communication tag corresponding to the second coded information, the first coded information by the processor (¶ 0027, 0031-0034, 0081).   Beucher does not explicitly disclose the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  Neither Beucher nor Lauka nor Murrah explicitly disclose the light, and transmitting an operation instruction signal for operating the light; however, this is taught by Araki (¶ 0010, 0033, 0043, 0045; the light emitting unit 25 is, specifically, a display such as an LED. The light emitting unit 25 has a function of emitting light according to an instruction from the control unit 21).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons it's useful in Lauka-namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Col.2 lines 1-13).  Moreover, this is merely a combination of old elements.  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons its useful in Araki -namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements.  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Teller remains the same as for Claim 8.
Regarding Claim 16, Beucher in view of Lauka, Murrah, Reynolds, Teller, and Araki discloses the limitations of Claim 10.  These claims are disclosed in the same way as Claim 14 above.  
	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, Araki, and Solomon (PGPub 20110153614) (hereafter, “Solomon”).  
	Regarding Claims 12 and 18, Beucher in view of Lauka, Murrah, Reynolds, Teller, and Araki discloses the limitations of Claim 10, and Beucher in view of Lauka, Murrah, Reynolds, Teller, Araki, and Solomon discloses the limitations of Claim 12.  Beucher further teaches the operator's radio communication tag, a specific object-attached radio communication tag in at least one of a warehousing operation or a shipping operation (¶ 0031-0034).  Beucher does not explicitly disclose within a predetermined distance; however, this is taught by Solomon (¶ 0236 0242-0243; All items within range of the radio frequency transmitter in the universal remote 228 are immediately identified and thereafter tracked; The user may also customize the "forget me not mode. Such as which items are monitored and the maximum distance between the universal remote 228 and the item before the universal remote 228 activates a notification warning to the user. Of course, the user may customize the distance the item may be taken before the universal remote 228 activates some visual or audio alarm).  Beucher does not disclose transmits the operation instruction signal for operating the light; however, this is taught by Araki (¶ 0010, 0033, 0043, 0045; the light emitting unit 25 is, specifically, a display such as an LED. The light emitting unit 25 has a function of emitting light according to an instruction from the control unit 21).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the predetermined distance feature for the same reasons it’s useful in Solomon-namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work.  And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons it's useful in Araki namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki: ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Teller remains the same as for Claim 8.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, Teller, and Araki remains the same as for Claim 10.
Regarding Claim 18, Beucher in view of Lauka, Murrah, Reynolds, Teller Araki, and Solomon discloses the limitations of Claim 12.  These claims are disclosed in the same way as Claims 14 and 16 above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, Araki, and de la Huerga (PGPub 20060054682) (hereafter, “de la Huerga”).  
Regarding Claim 23, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, Teller, and Araki do not explicitly disclose but de la Huerga does disclose wherein the at least one processor is configured to, when the memory does not include first coded information matching with the first coded information acquired by the scanner, determine that an abnormality in inspection has occurred (¶ 0029, 0169; Fig. 3; a computer scans the container code; should verification system determine that there is an error, for example the verification code is not linked to a product code, corrective action may be taken).  Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but Araki does disclose transmit an error signal (¶ 0043, 0045, 0058, 0078; Fig. 2; light emitting unit and/or speaker unit may output an alarm).
The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, Teller, and Araki remains the same as for Claim 10.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the record verification techniques of de la Huerga with the warehouse managing system of Beucher, Lauka, Murrah, Reynolds, Teller, and Araki because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of de la Huerga are applicable to the base device (Beucher, Lauka, Murrah, Reynolds, Teller, and Araki), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, and Robinette et al (PGPub 20140240088) (hereafter, “Robinette”).
Regarding Claim 24, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but Robinette does disclose wherein the object-attached radio communication tag comprises a light (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; alerting component may comprise a light).  
Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but Robinette does disclose the at least one processor is configured to cause transmission of an operation instruction signal for operating the light of the object-attached radio communication tag in a specific pattern indicating an occurrence (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; tag components including alerting component are controlled by signals of the microprocessor; light can flash or blink in response to a stimulus).  Beucher does not explicitly disclose but Lauka does disclose wherein the radio communication tag corresponds to the second coded information associated with the first coded information; wherein the occurrence is that the first coded information is associated with the second coded information (Column 1, line 60 through Column 2, line 13; Column 15, line 45 through Column 16, line 12; Fig. 6).  
Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but Robinette does disclose the light is configured to, when the operation instruction signal is received, flicker in the specific pattern (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; tag components including alerting component are controlled by signals of the microprocessor; light can flash or blink in response to a stimulus).
The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Teller remains the same as for Claim 8.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag structure and signaling functionality of Robinette with the warehouse managing system of Beucher, Lauka, Murrah, Reynolds, and Teller because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Robinette are applicable to the base device (Beucher, Lauka, Murrah, Reynolds, and Teller), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, and van der Weilde et al (PGPub 20150199602) (hereafter, “van der Weilde”).
Regarding Claim 26, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but van der Weilde does disclose wherein the at least one radio communicator is configured to communicate with radio communication tags including the object-attached radio communication tags based on an ultra wide band (UWB) scheme (¶ 0011, 0066, Claim 16; one or both of the interrogator electromagnetic signal and the altered electromagnetic signal are ultra wide band signals).  Beucher additionally discloses wherein the radio communication tags also include the operator's radio communication tag (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, active location tag collocated with worker corresponds to the operator's radio communication tag).  
The rationale to combine the references of Beucher, Lauka, Murrah, Reynolds, and Teller remains the same as for Claim 8.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the RFID tag communication frequencies of van der Weilde with the warehouse managing system of Beucher, Lauka, Murrah, Reynolds, and Teller because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of van der Weilde are applicable to the base device (Beucher, Lauka, Murrah, Reynolds, and Teller), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Teller, and Solomon.  
Regarding Claim 27, Beucher in view of Lauka, Murrah, Reynolds, and Teller discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, and Teller do not explicitly disclose but Solomon does disclose wherein the at least one processor is configured to automatically delete, from the memory, item-related information corresponding to the object-attached tag, when the tag is detached from the object and placed in a predetermined area (¶ 0238-0239; when the user places an item in either a trash compactor or recycle drawer, the active sensor records placement of the item therein; active sensor then immediately communicates to the system database, effectively removing the item from the inventory control system; the item is automatically removed from the active database via the active sensor).  Beucher does not explicitly disclose but Lauka does disclose wherein the item-related information is the association information (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  The rationale to combine Beucher, Lauka, Murrah, Reynolds, Teller, and Solomon remains the same as for Claim 12.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20090327102 – “System and Method for Providing Real Time Asset Visibility,”  Maniar et al, disclosing a system for identifying and associating various tags based on their proximity to one another
US 8,224,664 – “Portable Prescription Order Distribution Cart and Tracking System,” Louie et al, disclosing an object tracking system incorporating RFID tags and location triangulation utilizing a plurality of tag readers
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628